 1   XAVIER BECERRA
     Attorney General of California
 2   DAMON G. MCCLAIN
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA
     Deputy Attorney General
 4   State Bar No. 232484
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-0980
      Fax: (510) 622-2270
 7    E-mail: Preeti.Bajwa@doj.ca.gov
     Attorneys for Defendants
 8   R. Diaz, K. Allison, and C. Koenig

 9
                             IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN JOSE DIVISION
12

13

14   IN RE CTF GP PRISONER LITIGATION:                    5:19-CV-1974-LHK
     DANIEL P. CRUZ, et. al.,
15                                                     DECLARATION OF C. THOMPSON IN
                                           Plaintiffs, SUPPORT OF DEFENDANTS’
16                                                     RESPONSE TO ORDER TO SHOW
                   v.                                  CAUSE
17

18   R. DIAZ, et al.,                                     Judge:       The Honorable Lucy H. Koh

19                                                        Action Filed: November 20, 2019

20

21        I, C. THOMPSON, declare:
22        1.    I am a Correctional Counselor III employed by California Department of Corrections

23   and Rehabilitation (CDCR) in the Classification Services Unit. In this capacity, I review

24   inmates’ classifications to ensure they are appropriately housed based on each inmate’s security

25   and safety concerns. I am competent to testify to the matters set forth in this declaration, and if

26   called upon by this Court, would do so. I submit this declaration in support of Defendants’

27   Response to Court’s Order to Show Cause (ECF No. 53).

28        2.    The classification of an inmate begins when they are received into CDCR’s custody.
                                                      1
                                C. Thompson Decl. Supp. Defs.’ Resp. Order to Show Cause (5:19-CV-1974-LHK)
 1   A Unit Classification Committee (UCC) reviews each inmate’s case at least annually to consider

 2   the accuracy of the inmate’s classification score, custody designation, program, work and

 3   privilege group, and facility placement, including recommendation for a transfer. Factors

 4   reviewed include the inmate’s date of birth or age, term status, county of commitment,

 5   commitment offense, length of sentence, when the inmate was received into CDCR’s custody,

 6   county of last legal residence, escape-related convictions, current or potential holds, arson-

 7   related arrests or convictions, sex-related arrests or convictions, current custody score, current

 8   security level, current custody designation, the reason the inmate was transferred to his current

 9   institution, eligibility status for special programs, work and privilege group assignments, enemy

10   or security threat group concerns, confidential information, medical/psychiatric/disability

11   concerns, proximity to family, and any other relevant information. These factors are considered

12   in their totality. An inmate’s preferred action or transfer and the reasons for his preference are

13   also taken into consideration

14        3.     On June 30, 2020, inmate Ambrosio Villagrana (CDCR No. C84430) appeared before

15   the UCC. The UCC reviewed Villagrana’s file, noting that he is 58 year old, serving a life

16   sentence with the possibility of parole for murder. Based on Villagrana’s case factors, including

17   his behavior while in custody, he was determined to be appropriate for housing in a Non-

18   Designated Programming Facility (NDPF). Accordingly, the UCC recommended Villagrana for

19   transfer to a NDPF either at CTF’s Level I facility or Sierra Conservation Center’s Level I

20   facility.

21        4.     A recommendation for transfer does not mean an inmate will be transferred. Rather,

22   if a committee recommends an inmate for transfer, the case is then referred to the Classification

23   Staff Representative who will review an inmate’s case before endorsing the inmate for transfer

24   or rejecting the recommendation for transfer. Reasons for rejecting a transfer can include health

25   factors, security concerns, and/or litigation considerations.

26        5.     On July 14, 2020, I was provided with Villagrana’s case. Upon review of

27   Villagrana’s file, it was determined that although the recommendation to an NDPF was accurate

28   based on his case factors, at this time, Villagrana will remain in his current housing, as a general
                                                      2
                                C. Thompson Decl. Supp. Defs.’ Resp. Order to Show Cause (5:19-CV-1974-LHK)
     1    population inmate in CTF' s Level II cell housing. This decision was partly based on the fact that
 2        the Attorney General's Office had informed us that Villagrana should not be transferred because
 3        he is ·currently litigating the issue whether his transfer to a NDPF would violate his rights. But

 4        even if Villagrana were not currently litigating that issue, he would not be moved at this time.
 5        Transfers are currently disfavored unless absolutely necessary because of health risks related to

 6        COVID-19, including limited bed availability due to social distancing requirements. In light of
 7        V illagrana's age, retaining him in his current location reduces his risk of contracting the virus.

 8            6.     Accordingly, the Classification Staff Representative denied the recommendation for
 9        transfer, and Villagrana remains a general-population inmate in his current housing.
IO             I declare under penalty of perjury that the foregoing is true and correct and that this

11        declaration was executed on August 25, 2020, in Sacramento, California.



                                                                          CerI ~------
12

13                                                      Isl C. Thompson
                                                        C. Thompson
14                                                      Correctional Counselor III
                                                        Classification Services Unit, CDCR
15       SF2019202635
         91281906
16

17
18

19

20
21

22

23

24

25

26
27

28
                                                           3

                                     C. Thompson Deel. Supp. Defs.' Resp. Order to Show Cause (5:19-CV-1974-LHK)
